                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 18-cv-0356-WJM

FRONT RANGE NESTING BALD EAGLE STUDIES,

       Plaintiff,

v.

UNITED STATES FISH AND WILDLIFE SERVICE;
GREG SHEEHAN, in his official capacity as Acting Director of the United States Fish
and Wildlife Service; and
RYAN ZINKE, in his official capacity as Secretary of the Interior,

       Defendants.


                     ORDER GRANTING MOTION TO RECONSIDER


       Under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), a

prevailing party has thirty days from “final judgment” (defined to mean “a judgment that

is final and not appealable”) to file a motion for attorneys’ fees. See id. § 2412(d)(1)(B)

& (d)(2)(G). This case became “not appealable” on March 26, 2019, when the Tenth

Circuit issued its mandate. (ECF No. 69.) Twenty-nine days later, Plaintiff filed a

motion for attorneys’ fees (“EAJA Motion”). (ECF No. 70.) That same day, Plaintiff also

filed its Motion to Hold in Abeyance Further Proceedings in Connection with Petitioner’s

Motion for Attorneys’ Fees and Costs (“Motion to Stay”). (ECF No. 71.)

       Later that day, the Court issued an order that reads, in relevant part, as follows:

               The Motion to Stay explains that the EAJA Motion “was filed
               to avoid any possible issue regarding the motion’s
               timeliness,” but that the parties desire “an opportunity to
               explore the possibility of settling the fee issue without further
               involvement by the Court.” But, “[s]hould settlement
                negotiations prove unsuccessful, [Plaintiff] will file an
                amended [EAJA Motion], as well as additional or amended
                supporting documentation.” Under the circumstances
                described, such an amended motion would not be
                permissible as of right. Nonetheless, the Court would likely
                permit it. If success of settlement discussions would moot
                the original EAJA Motion and failure would lead to an
                amended motion, there is no need for an original motion and
                then to hold proceedings in abeyance. It is simpler to extend
                the deadline for filing an EAJA motion. Accordingly, the
                EAJA Motion is DENIED WITHOUT PREJUDICE as
                premature, the Motion to Stay is DENIED AS MOOT, and
                the Court sua sponte extends Plaintiff’s deadline to file an
                EAJA motion until July 23, 2019.

(ECF No. 72 (citations omitted; some formatting removed).)

         Even later that same day, Plaintiff filed the motion currently before the Court

requesting reconsideration (“Motion to Reconsider”). (ECF No. 73.) Plaintiff argues that

the EAJA is a waiver of sovereign immunity and so courts construe its thirty-day

deadline strictly. (Id. at 2.) “Because of this strict deadline,” Plaintiffs say,

                [parties] seeking fees under EAJA routinely file the sort of
                “placeholder” motion that Petitioner filed here on April 24,
                2019. The “placeholder” motion is a common way of
                proceeding in cases such as this one because a timely-filed
                fee motion under EAJA can be later amended to relate back
                to the original filing date. This allows the parties time for
                negotiation and for the often time-consuming process of
                obtaining necessary approvals from different agencies and
                supervisors, and normally results in the parties settling
                fees—while at the same time ensuring that the fee motion is
                unambiguously “timely filed” under EAJA.

(Id. at 2–3.) Plaintiff accordingly requests that the Court vacate its order extending the

EAJA deadline, reinstate the original EAJA Motion, and grant the Motion to Stay. (Id.

at 3.)

         The Court then entered the following order calling for Defendants’ response:

                The thirty-day deadline in 28 U.S.C. § 2412(d)(1)(B) is a

                                               2
             claim-processing rule, not a jurisdictional requirement.
             Scarborough v. Principi, 541 U.S. 401, 413–14 (2004). At a
             minimum, then, it may be waived by the Government. See,
             e.g., Vasquez v. Barnhart, 459 F. Supp. 2d 835, 836 (N.D.
             Iowa 2006). If it may be waived by the Government, it
             follows that the Government may agree to extend the
             deadline. If the Court understands Plaintiff correctly,
             however, the lingering worry is that the attorneys’ fees
             provision is nonetheless a waiver of sovereign immunity and
             so, although the thirty-day deadline may be waived or
             extended by the Government, the Court itself may not grant
             an extension, at least not over the Government’s objection.
             Scarborough suggests otherwise. See 541 U.S. at 420–23.
             But rather than tackling that question, the Court DIRECTS
             the Government to respond to Plaintiff’s [Motion to
             Reconsider] no later than Monday, April 29, 2019, stating
             whether it opposes a 90-day extension of the deadline set
             forth in 28 U.S.C. § 2412(d)(1)(B).

(ECF No. 74 (some formatting removed).)

      The Court has received Defendants’ response. (ECF No. 75.) Quite remarkably,

they will not consent to a 90-day extension of the EAJA deadline because they prefer

this bizarre dance of a motion for fees accompanied by a motion for stay, followed by

settlement discussions, followed by a supplemental motion if needed:

             [Plaintiff’s] preferred approach of filing a “placeholder”
             motion, with briefing on the motion stayed to permit
             settlement discussions regarding fees, is a common
             approach utilized in EAJA litigation. The United States
             regularly does not oppose this approach. . . .

             Expanding a Congressional waiver of sovereign immunity on
             a case-by-case basis is not done lightly. Given that there is
             an alternative procedural mechanism by which Petitioner can
             pursue fees under EAJA, there is no compelling reason to
             expand the waiver of sovereign immunity in the interests of
             justice.

(ECF No. 75 at 2–3.)

      The Court wonders whether the parties have truly considered what they are

saying. From the parties’ perspective, it is no affront to sovereign immunity for EAJA
                                            3
applicants to routinely file EAJA motions with no intention of having the Court rule on

the motion as filed—it is avowedly a “placeholder”—coupled with the Government

routinely agreeing to a stay of proceedings on the motion, followed finally by a

supplemental motion if settlement negotiations fail. But it is an affront to sovereign

immunity if the Court simply extends the EAJA deadline—even if the Government

agrees to the extension. Nothing of substance distinguishes these two approaches.

Frankly, if Congress truly intended an inflexible thirty-day deadline, then the parties’

preferred approach is an obvious subterfuge and should be just as impermissible as a

run-of-the-mill deadline extension.

       The Court recognizes that “[t]he EAJA renders the United States liable for

attorney’s fees for which it would not otherwise be liable, and thus amounts to a partial

waiver of sovereign immunity. Any such waiver must be strictly construed in favor of the

United States.” Ardestani v. INS, 502 U.S. 129, 137 (1991). But the thirty-day

deadline is not jurisdictional. Scarborough, 541 U.S. at 413–14. 1 “Once Congress

waives sovereign immunity, . . . judicial application of a time prescription to suits against

the Government, in the same way the prescription is applicable to private suits, amounts

to little, if any, broadening of the congressional waiver.” Id. at 421 (internal quotation

marks omitted). So too, extending a filing deadline, as a court could do private suits,

amounts to little, if any, broadening of the congressional waiver. This is especially so if

the Government will agree to an extension.

       The Court is frankly unpersuaded by the parties’ arguments to the effect of “this

       1
          To the extent the Tenth Circuit has ever held otherwise, those cases obviously must
yield to the Supreme Court’s holding. See, e.g., United States v. 819.98 Acres of Land, 78 F.3d
1468, 1471 n.1 (10th Cir. 1996) (approvingly citing an Eleventh Circuit case for the notion that
the EAJA deadline is jurisdictional).


                                               4
is the way it’s always been done.” The Court expects that the practice arose at a time

when the thirty-day deadline was deemed jurisdictional. But Scarborough put that

notion to rest fifteen years ago.

       All that said, if the parties prefer to do it the hard way, and prefer to needlessly

waste this Court’s time with these procedural contortions, the Court will not stand on

principle in this instance. The Court therefore ORDERS as follows:

1.     Plaintiff’s Motion for Reconsideration of the Court’s April 24, 2019 Minute Order

       (ECF No. 73) is GRANTED;

2.     The Court’s text-only order dated April 24, 2019 is VACATED;

3.     Plaintiff’s EAJA Motion (ECF No. 70) is REINSTATED;

4.     Plaintiff’s Motion to Stay (ECF No. 71) is GRANTED;

5.     Plaintiff may file a supplement to their EAJA Motion (ECF No. 70) no later than

       July 23, 2019. So as not to put the United States’s sovereign immunity in any

       more peril than the Court has already permitted, no extensions of this deadline

       will be granted for any reason whatsoever.


       Dated this 10th day of May, 2019.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                              5
